Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 1 of 6

 

CT Corporation

Service of Process
Transmittal
04/06/2021

CT Log Number 539337860

TO: Laura Aznavoorian, Litigation Supervisor
Gallagher Bassett Services, Inc.
1901 S. Meyers Rd, Suite 200C
Oakbrook Terrace, IL 60181

RE: Process Served in Florida

FOR: Costco Wholesale Corporation (Domestic State: WA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

‘TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

TANIA MARIA LOPEZ, PLTF. vs. COSTCO WHOLESALE CORPORATION, DFT.

None Specified
Case # 21006783CA01

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Plantation, FL

By Process Server on 04/06/2021 at 04:04

Florida

None Specified

None Specified

CT has retained the current log, Retain Date: 04/06/2021, Expected Purge Date:
04/21/2021

Image SOP
Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com
Email Notification, Zois Johnston zjohnston@costco.com

Email Notification, Maureen Papier maureen_papier@gbtpa.com

C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324

866-665-5799
SouthTeam2@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. it does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consutting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1 / NK

Composite Geni ‘AN

 
 

 

Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 2 of 6

o), Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

Date: Tue, Apr 6, 2021
Server Name: CHRISTOPHER YEOMAN

pene eee ee me ee
Entity Served COSTCO WHOLESALE CORPORATION

{ . . te .

| Agent Name CT CORPORATION SYSTEM

| Case Number * ” 21-006783 CA 01

nit FL

INTL

 

 

 
 

 

Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 3 of 6
Filing # 123482334 E-Filed 03/22/2021 09:48:21 AM
IN THE CIRCUIT COURT OF THE

11TH JUDICIAL CIRCUIT IN AND
FOR MIAMI-DADE COUNTY, FLORIDA

 

 

 

GENERAL JURISDICTION DIVISION ‘are. 41 6/2
CASE NO.: 21-006783 CA 01 Semen: a
ID# Yel
TANIA MARIA LOPEZ,
. Plaintiff,
CIVIL ACTION SUMMONS
vs.

COSTCO WHOLESALE CORPORATION,
Defendant. .

THE STATE OF FLORIDA:

TO EACH SHERIFF OF THE STATE:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
in this lawsuit on Defendant:

/

Costco Wholesale Corporation
By serving CT Corporation System, Registered Agent
1200 South Pine Island Road
Plantation, Florida 33324

Each Defendant is required to serve written defenses to the Complaint or Petition on
Plaintiff's attorney, to wit:

WILLIAM C. RUGGIERO, ESQUIRE
Museum Plaza, Suite 703
200 South Andrews Avenue
Fort Lauderdale, Florida 33301
(954) 462-2300
Email: Rugglero@wcriaw.com

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court, Miami-Dade
County Courthouse, 73 West Flagler Street, Miami, Florida 33130, either before service on
Plaintiff's attorney or immediately thereafter. If a defendant fails to do so, a default will be
entered against that Defendant for the relief demanded in the Complaint or Petition.

DATED ON 3/23/2021 _, 2021.

HARVEY RUVIN
as Clerk of saictterk

  
   

weX: 310009
(SEAL) BY:

WCR:am
March 22, 2021

 

 

 

 
Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 4 of 6

3
ot

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT, IN AND
FOR MIAMI-DADE COUNTY, FLORIDA
GENERAL JURISDICTION DIVISION

CASE NO.

TANIA MARIA LOPEZ,
Plaintiff,
VS.
COSTCO WHOLESALE CORPORATION,

Defendant.
|

COMPLAINT FOR DAMAGES

COMES NOW the Plaintiff, TANIA MARIA LOPEZ, by and through
undersigned counsel and sues the Defendant, COSTCO WHOLESALE CORPORATION,
and alleges as follows:

1. That this is an action for damages in excess of Thirty Thousand
($30,000.00) Dollars.

2. That the Plaintiff, TANIA MARIA LOPEZ, at all times material and
relevant hereto was a resident of the city of Hialeah, Miami-Dade County, Florida and is
sui juris.

3. That the Defendant, COSTCO WHOLESALE CORPORATION, is and
has been at all times material hereto licensed to do business in the State of Florida.

4. That on or about April 8, 2020, the Plaintiff, TANIA MARIA LOPEZ,
was lawfully on the premises of the Defendant, COSTCO WHOLESALE CORPORATION,
located at 7795 W Flagler Street, Miami, Florida 33144, as a business invitee.

5. That on or about April 8, 2020, the Defendant, COSTCO
WHOLESALE CORPORATION, by and through its agents, employees, and/or servants,

had exclusive dominion, possession and control of the premises.

 

 
Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 5 of 6

°
t 4%

6. That on or about April 8, 2020 the Defendant, COSTCO WHOLESALE
CORPORATION, by and through its agents, employees, and/or servants, negligently and
carelessly maintained the above mentioned premises, to-wit: The Plaintiff, TANIA MARIA
LOPEZ , slipped and fell on dirty substance on the floor on the Defendant's premises
causing the Plaintiff serious injury.

7. That the Defendant, COSTCO WHOLESALE CORPORATION, either
knew or should have known of the existence of the dangerous condition of the common
area and should have taken steps to warn the Plaintiff, TANIA MARIA LOPEZ, of the
existence of the dangerous condition.

8. That the Defendant, COSTCO WHOLESALE CORPORATION, had
a non-delegable duty to maintain the common areas in a reasonably safe and proper
condition for the general public.

9. That the Defendant failed to maintain said common areas in a safe
and proper condition.

10. That the Defendant, COSTCO WHOLESALE CORPORATION, was
negligent in creating or permitting the aforementioned dangerous and hazardous condition
to remain upon the premises, rendering said premises dangerous and unsafe for the
Plaintiff.

11. Thatthe Defendant, COSTCO WHOLESALE CORPORATION, failed
to warn the Plaintiff, TANIA MARIA LOPEZ, of the aforementioned condition and the risk
involved in as much as the presence of the Plaintiff, TANIA MARIA LOPEZ, was known or
reasonably foreseeable by the Defendant, COSTCO WHOLESALE CORPORATION, and
the Plaintiff, TANIA MARIA LOPEZ, neither knew nor should have known of said condition
and risk by the use of reasonable care.

12. Thatasaresult of the Defendant's negligence, Plaintiff, TANIAMARIA

LOPEZ, was severely injured.

 
Case 1:21-cv-21670-JEM Document 1-1 Entered on FLSD Docket 04/30/2021 Page 6 of 6

o
soy

13. That as a direct and proximate result of the negligence of the
Defendant, COSTCO WHOLESALE CORPORATION, the Plaintiff, TANIA MARIA LOPEZ,
was injured in and about her body and extremities, suffered pain therefrom, suffered
physical handicap, lost wages, loss of ability to earn money in the past and in the future,
aggravation of a previously existing condition and suffered the inability to lead a normal life;
all of which are permanent and continuing in nature.
14. In addition, as a direct and proximate result of the Defendant,
COSTCO WHOLESALE CORPORATION, the Plaintiff, TANIA MARIA LOPEZ, incurred
medical expenses in the treatment of injuries and will continue to incur said expenses in
the future.
WHEREFORE, Plaintiff demands judgment for damages against the
Defendant, COSTCO WHOLESALE CORPORATION, and a trial by jury of all issues
triable as a right by a jury.
DATED this 18th day of March, 2021.
Respectfully submitted,
LAW OFFICES OF WILLIAM C. RUGGIERO
Attorneys for Plaintiff
Museum Plaza, Suite 703
200 South Andrews Avenue
Fort Lauderdale, Florida 33301

Phone: (954) 462-2300
Email: Ruggiero@wcrlaw.com

BY: si William, C. Puggione.
WILLIAM C. RUGGIERO

Florida Bar No. 878499
WCR:am

 
